Citation Nr: 1108840	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post right ankle injury with residual deformity and degenerative joint disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify you if further action is required on your part.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased disability rating for status post right ankle injury with residual deformity and degenerative joint disease.  

The Board notes that the Veteran's most recent VA QTC examination of the right ankle took place in October 2005, more than five years ago.  At that time no assistive devices were used but use of a brace for added support was noted.  Range of motion of the right ankle was diminished secondary to pain.  Dorsiflexion was limited to 15 degrees, plantar flexion 20 degrees.  A slight inversion deformity was noted, however, there was no evidence of ankylosis.  The Veteran was diagnosed with a chronic sprain with degenerative arthritis of the right ankle.

In February 2007, a VA orthopedic surgery note stated that the Veteran had a moderately planovalgus foot on the right side with severe pain upon inversion and eversion of the subtalar joint.  No ankle pain with flexion or extension was noted.  Upon x-ray imaging, severe subtalar arthritis of the right foot was indicated.  Right ankle surgery was recommended but the Veteran indicated that it was not a possibility at that time.  Range of motion studies were not provided.  On this occasion, the orthopedic resident recommended and the attending physician agreed, that the Veteran's disability be raised to 20 percent.  

Thus, as the VA treatment records indicate the potential that the Veteran's disability has worsened since the last VA examination of record, a new VA examination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right ankle disability since June 2008.  After securing any necessary release, the RO/AMC should obtain these records.  In addition, obtain relevant VA treatment records from the Richmond VA Medical Center dating since March 2008.

2. Schedule the Veteran for a VA joint examination to determine the current severity of his service-connected right ankle disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right ankle.  

The examiner should describe all symptomatology related to the Veteran's status post right ankle injury with residual deformity and degenerative joint disease.  The examiner should also specify at what degree in motion pain begins.  If ankylosis of the right ankle is present such should be noted on the examination report.  The examiner should also describe any functional loss pertaining to the ankle due to pain or weakness, and document objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


